Citation Nr: 0529737	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by upper back pain.

2.  Entitlement to assignment of a higher rating for service-
connected status post laminectomy L4-5 and L5-S1, rated as 20 
percent disabling prior to April 24, 2003.

3.  Entitlement to an increased rating for service-connected 
orthopedic manifestations associated with status post 
laminectomy L4-5 and L5-S1, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
L5-S1 radiculopathy, left lower extremity, associated with 
status post laminectomy L4-5, L5-S1, currently rated as 10 
percent disabling.

5.  Entitlement to an increased rating for service-connected 
L5-S1 radiculopathy, right lower extremity, associated with 
status post laminectomy L4-5, L5-S1, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to 
November 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from and April 2001 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the above issues 
in this case in May 2004 for further development.  

The April 2001 rating decision, in part, granted service 
connection with a 20 percent rating for disability which the 
RO described for rating purposes as status post laminectomy 
L4-5, L5-S1, 20 percent disabling.  Subsequently, an August 
2003 rating decision discontinued the 20 percent rating for 
status post laminectomy L4-5, L5-S1 and in its place assigned 
three separate 10 percent evaluations, effective April 24, 
2003, for disabilities described as:  orthopedic 
manifestations associated with status post laminectomy L4-5, 
L5-S1; L4-L5 radiculopathy, right lower extremity, associated 
with status post laminectomy L4-5, L5-S1; and L4-L5 
radiculopathy, left lower extremity, associated with status 
post laminectomy L4-5, L5-S1.  As a consequence, the Board 
must consider whether a rating in excess of 20 percent was 
warranted for the single disability as described prior to 
April 24, 2003, and whether ratings in excess of 10 percent 
are warranted for each of the three separate disabilities 
which the RO has established from that date on.  Accordingly, 
the Board has listed the issues as set forth on the first 
page of this decision.  

The veteran originally requested a Board videoconference 
hearing; however, he rescheduled the first assigned day and 
time and failed to report for the second scheduled 
appointment.


FINDINGS OF FACT

1.  There is no medical diagnosis of current, chronic, upper 
back disability.

2.  The veteran's service-connected status post laminectomy 
L4-5 and L5-S1 was manifested by no more than moderate 
limitation of motion prior to April 24, 2003.

3.  Since April 24, 2003, the veteran's service-connected 
orthopedic manifestations associated with status post 
laminectomy L4-5 and L5-S1 have been manifested by a 
disability picture essentially showing forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees.

4.  Since April 24, 2003, the veteran's service-connected L5-
S1 radiculopathy left lower extremity associated with status 
post laminectomy L4-5 and L5-S1 has been manifested by no 
more than mild, incomplete paralysis.

5.  Since April 24, 2003, the veteran's service-connected L5-
S1 radiculopathy right lower extremity associated with status 
post laminectomy L4-5 and L5-S1 has been manifested by no 
more than mild, incomplete paralysis.   


CONCLUSIONS OF LAW

1.  Upper back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Prior to April 24, 2003, the criteria for entitlement to 
a disability evaluation in excess of 20 percent for the 
veteran's service-connected status post laminectomy L4-5 and 
L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Codes 5292, 5293 
(2003). 

3.  From April 24, 2003, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected orthopedic manifestations 
associated with status post laminectomy L4-5 and L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5243 (2005). 

4.  From April 24, 2003, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected L5-S1 radiculopathy, left lower 
extremity, associated with status post laminectomy L4-5, L5-
S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8521 
(2005). 

5.  From April 24, 2003, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected L5-S1 radiculopathy, right lower 
extremity, associated with status post laminectomy L4-5, L5-
S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8521 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2003 supplemental statement of the case and the July 2004 RO 
letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the July 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in April 
2001 came before notification of the veteran's rights under 
the VCAA in the August 2003 supplemental statement of the 
case.  It is arguable that the VCAA notice was not timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2003 
supplemental statement of the case and the July 2004 RO 
letter regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA examinations.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with these issues.

Criteria and Analysis

Upper Back Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflected some complaints of neck and 
upper back pain, but no disability was diagnosed.  Three 
months prior to discharge, the veteran was given a cervical 
spine X-ray in August 2000.  The X-ray reflected a normal 
cervical spine.  It appears the veteran was not given a 
complete physical examination prior to discharge.    

The veteran was given a VA examination in December 2000 where 
he complained of upper back pain, and neck pain for the last 
several months.  The veteran was examined for both the lumbar 
and cervical spine and the examiner failed to diagnose any 
upper back disability.  

The veteran underwent another VA examination in April 2004 in 
which the examiner specifically noted that the veteran "does 
not report any upper back pain to me today.  It is all in his 
low back."  

The veteran underwent subsequent examinations for his spine 
but no further reports of upper back pain and no diagnosis of 
an upper back disability.  

Pursuant to the May 2004 Board remand, the veteran was 
scheduled for a VA examination in September 2004.  One of the 
reasons for the exam was to determine if the veteran has a 
diagnosed upper back disability and if so if it was related 
to service.  The veteran failed to report for the 
examination. 

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  
While the VA examiner duly noted the veteran's pain, the 
United States Court of Appeals for Veterans Claims has 
indicated that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Without a medical diagnosis of 
current upper back disability, the veteran's claim must be 
denied.         

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 

Increased Rating

VA's duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Regulations provide that 
veterans have an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with their 
claim, and if a veteran, without good cause, fails to report 
for such examination, an increased rating claim is to be 
denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 
10 Vet. App. 396 (1997).

Pursuant to the May 2004 Board remand a VA orthopedic and 
neurological examination was scheduled in September 2004 to 
determine the current severity of the veteran's service-
connected spine disabilities and the veteran was notified of 
the scheduled date.  He failed to report to the September 
2004 examination.  The VA sent the veteran a letter in 
September 2004 indicating that he failed to report for his 
exam and explaining that he could contact the VA if he wanted 
to reschedule.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
The veteran's service-connected status post laminectomy L4-5, 
L5-S1 was previously rated by the RO under the old provisions 
of Diagnostic Code 5292 and 5293.  Under the old criteria for 
Diagnostic Code 5292, a rating of a 10 percent rating is 
warranted with slight limitation of the lumbar spine.  A 20 
percent rating is warranted with moderate limitation of the 
lumbar spine.  A 40 percent rating is warranted with severe 
limitation of the lumbar spine.   

Under the old criteria for Diagnostic Code 5293, a 10 percent 
rating is warranted with mild intervertebral disc syndrome.  
A 20 percent rating is warranted with moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating is 
warranted with severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

In the April 2001 rating decision the veteran was granted 
service connection an assigned a 20 percent rating for his 
status post laminectomy L4-5, L5-S1 under both Diagnostic 
Code 5292 and 5293.  Service connection was granted from 
December 1, 2000, the day after discharge from active 
service.  In a subsequent August 2003 rating decision, the 
veteran was assigned three separate ratings for his status 
post laminectomy L4-5, L5-S1, effective April 24, 2003, the 
date of the VA examination.  The RO assigned a 10 percent 
rating for the veteran's orthopedic manifestations associated 
with status post laminectomy L4-5 and L5-S1 based upon the 
old criteria of Diagnostic Code 5292 for slight limitation of 
the lumbar spine.  The RO then assigned a 10 percent rating 
for the veteran's L5-S1 radiculopathy for both the left and 
right lower extremity based upon the new spine criteria which 
allows for separate ratings for neurological manifestations.  
The RO used Diagnostic Code 8521 for the veteran's 
radiculopathy.              

Under the new criteria, effective September 23, 2002, for 
intervertebral disc syndrome, a 10 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) explains that for purposes of evaluations under 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.   

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Under Diagnostic Code 8521 for the external popliteal nerve, 
a rating of 10 percent is warranted with mild incomplete 
paralysis.  A rating of 20 percent is warranted with moderate 
incomplete paralysis.  A rating of 20 percent is warranted 
with severe moderate incomplete paralysis.  A rating of 30 
percent is warranted with severe incomplete paralysis.  A 
rating of 40 percent is warranted with complete paralysis, 
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost, abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change. VAOPGCPREC 3-2000 (2000).  
In this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow. 

Under the new general spine criteria, effective September 26, 
2003, a 10 percent rating is warranted with forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating deals exclusively with the cervical 
spine.  A 40 percent rating is warranted with unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted with unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted with 
unfavorable ankylosis of the entire spine.         

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran received several VA examinations upon discharge 
in December 2000.  One of these exams was for his spine.  The 
veteran also was examined for his knees and ankles and 
brought a claim for his left knee condition.  At the 
examination, the examiner noted his previous back surgery 
involving a diskectomy at L4-5 and L5-S1.  The veteran 
complained of numbness and radiculopathy that radiated along 
the lateral aspect of his leg down to the dorsum aspect of 
his foot.  The veteran had previously had pain with his 
radiculopathy, but at the time of the exam he complained only 
of numbness which he believed was causing problems with his 
ankle and knees.  The veteran reported that his right leg was 
not a problem.  Upon examination the examiner found that the 
veteran could flex to 70 degrees, extend to 10 degrees.  The 
veteran had positive straight leg raise with left lower 
extremity "paresthesias in the L5-S1 nerve root 
distribution."  The examiner noted that the veteran had 
"weak ankle plantar flexors on the left side compared to the 
right side, about 4/5 compared to 5/5 on the right."  The 
examiner found that the paresthesias extended "down from the 
hip down to posterolateral aspect of the leg, posterior calf 
to the big toe."  The examiner found no other sensory 
deficits in either lower extremity.  

The veteran underwent another spine VA examination in April 
2003.  The examiner noted that the veteran had an MRI in 1999 
that was essentially normal, showing ruptured disks at L4-5 
and L5-S1 on the left side.  The veteran subsequently had a 
laminectomy and diskectomy.  The veteran reported in April 
that he had already been off 2 weeks for his back, one week 
at a time, since the first of the year.  The veteran 
complained of tingling in his right calf since his back 
surgery.  The veteran complained of activity related back 
pain when he cleaned his bathtub and with prolonged standing 
and walking.  The veteran was not on any medications at the 
time of the exam but reported doing physical therapy 
exercises.  The examiner noted an electromyogram conducted in 
February 2001 which revealed "prolonged insertional activity 
and fibrillations in the left anterior tibial muscle which 
indicated an L4-5 root damage on the left side."  

The neurological examination revealed that the veteran was 
awake, alert, and cooperative.  The veteran's cranial nerves 
were normal and no carotid artery bruits.  The veteran had 
normal strength, normal coordination, and normal gait.  The 
examiner found "strongly positive bilateral straight-leg 
raising sign, much worse on the left than on the right, but 
on the right it is pretty bad to begin with, because the pain 
begins at about 30 degrees."  The examiner's impression was 
"L5-S1 radiculopathy, particularly on the left side."  The 
examiner suggested that there might also be L4-L5 
radiculopathy.  

Upon physical examination the examiner noted the veteran's 
well-healed surgical scar about 10 cm in the midline of his 
back without tenderness.  The examiner found that the veteran 
was able to flex so that he could touch his fingertips to the 
floor with pain approximately at the last 6 inches of 
flexion.  The veteran extended 30 degrees without pain.  The 
veteran had 2+ and symmetric deep tendon reflexes 
bilaterally, and the patellar and Achilles tendons 
bilaterally.  The veteran had normal sensation throughout 
bilateral lower extremities.  The veteran had 5/5 strength on 
all major muscle groups in the bilateral lower extremities.  
The examiner found "status post L4 to S1 posterior lumbar 
diskectomy and fusion with residual low back pain an occasion 
right lower extremity paresthesias."  The examiner noted 
that paresthesias did not show up on the February 2001 
electromyogram for the right side.  

An April MRI revealed "mild scoliosis of the lumbar spine 
with convexity to the right.  There is mild narrowing of the 
L4-5 disc with spondylosis at this level."  Otherwise the 
spine was normal.  A May 2003 MRI revealed degenerative disc 
disease at the L4-5 and L5-S1 levels.  The examiner's 
impression was "disc protrusion with inferior extension of 
the disc material at the L4-5 level which compresses the 
anterior surface of the thecal sac."  The examiner also 
found very small disc extrusion at the L5-S1 level that did 
"not result in significant compression upon the adjacent 
portion of the thecal sac."  

The examiner who conducted the physical spine examination in 
April 2003 provided an opinion in June 2003 attempting to 
reconcile differing findings in the neurological April 2003 
exam.  The examiner explained that he could not reconcile 
them as he found a "relatively normal neurologic 
examination" when he examined the veteran a few days later.  
The examiner had an opportunity to review the findings of the 
two MRI reports.  The examiner opined that the veteran has a 
"large L4-L5 ruptured disk that is the cause of the 
recurring low back pain."  

The veteran was scheduled for a VA examination in September 
2004 to ascertain his severity for his service connected 
lumbar spine disabilities.  The veteran failed to appear for 
the exam.

Analysis

Prior to April 24, 2003

The veteran underwent VA examination in December 2000 VA 
examination.  At that examination the veteran was able to 
flex to 70 degrees and extend to 10 degrees and he complained 
of some pain.  The RO viewed the reported limitation of 
motion as moderate and assigned a 20 percent rating under the 
old criteria of Diagnostic Codes5292-5293.  The Board 
believes that based on the evidence for the period in 
question, a finding of more than moderate limitation of 
motion was not warranted.  In other words, there is not basis 
for a rating in excess of 20 percent under the old criteria 
set forth in Code 5292.

The veteran would also not be entitled to a higher 20 percent 
rating under the old criteria of either Diagnostic Code 5293.  
Under Diagnostic Code 5293 the veteran would have to have 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  There is no evidence of record that 
the veteran's intervertebral disc syndrome was severe and 
characteristic of recurring attacks with intermittent relief.  
Consequently, the veteran was not entitled to a higher than 
20 percent rating under the old criteria. 

From April 24, 2003

As already noted, the RO assigned three separate 10 percent 
ratings effective April 24, 2003.  One rating was for the 
orthopedic manifestations and the other two contemplated the 
neurological manifestations affecting the veteran's legs.  
The RO undertook this action to assign three separate ratings 
in view of the new rating criteria.  After reviewing the 
evidence during the applicable time periods, the Board finds 
no basis for assigning ratings in excess of 10 percent for 
any of the three newly described disabilities. . 

The April 24, 2003 VA examiner found that the veteran could 
flex up to 6 inches before he touched his toes without pain.  
The April 2003 VA examiner found that the veteran could 
extend to 30 degrees without pain.  The August 2003 rating 
decision found that the veteran's orthopedic manifestations 
only warranted 10 percent under the new General Rating 
Formula for Diseases and Injuries of the Spine.  The Board 
must agree.  It appears that flexion described by the 
examiner falls within the range of greater than 60 degrees, 
but not greater than 85 degrees.  As such, the 10 percent 
rating assigned by the RO under Code 5243 from April 24, 
2003, is warranted.  However, it appears that the examiner 
did not find limitation of flexion to greater than 30 degrees 
but not greater than 60 degrees so as to warrant the next 
higher rating of 20 percent.  

With regard to the two separately assigned ratings for the 
left and right leg neurological manifestations under Code 
8521, the Board also finds that the preponderance of the 
evidence is against entitlement to ratings in excess of 10 
percent.  The VA examination on April 24, 2003, strongly 
positive straight leg raising bilaterally.  The examiner 
commented that this was very suggestive of bilateral L5-S1 
radiculopathy.  Based on this finding, the RO determined that 
the disability picture for each leg met the criteria for a 10 
percent rating under Code 8521; that is, it approximated mild 
incomplete paralysis.  The Board believes this finding is 
supported by the medical evidence.  However, the medical 
findings do not suggest more than mild incomplete paralysis 
to warrant a rating in excess of 10 percent.  

The Board notes that a December 2000 VA examination report 
refers to a positive straight leg test on the left lower 
extremity with paresthesias.  However, there was not such 
finding with regard to the right lower extremity.  Therefore, 
it would have been possible to only separate the one back 
disability into one back disability at 10 percent and one 
left leg disability at 10 percent from the effective date of 
the new rating criteria, and such a result would not benefit 
the veteran since he was already assigned a 20 percent rating 
for the one back disability which contemplated, to some 
degree, the neurological manifestations as well as the 
orthopedic manifestations.  

There also does not appear to be any benefit to the veteran 
by rating his disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
since the record does not persuasively support a finding of 
incapacitating episodes of at least 4 weeks duration in the 
past 12 months to warrant a 40 percent rating. 

In sum, based on the evidence of record, the Board is unable 
to find that higher ratings are warranted for any of the 
service-connected disabilities under review.  Should any of 
the disabilities increase in severity in the future, the 
veteran may always file increased rating claims. 


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


